 302319 NLRB No. 43DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In affirming the judge's remedy, we shall order that the make-whole payments be computed in accordance with Merryweather Op-tical Co., 240 NLRB 1213, 1216 fn. 7 (1979), Kraft Plumbing &Heating, 252 NLRB 891 fn. 2 (1980), enfd. mem. 661 F.2d 940 (9thCir. 1981), Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), and New Horizons for the Retarded,283 NLRB 1173 (1987). To the extent that an employee has madepersonal contributions to a fund that are accepted by the fund during
the period of the delinquency, the Respondent will be required to re-
imburse the employee, but the amount of such reimbursement will
constitute a setoff to the amount that the Respondents owe to the
fund.1The General Counsel's unopposed motion to correct record isgranted.Fire Tech Systems, Inc. and Fire Shield SprinklerSystems, Inc. and Road Sprinkler Fitters LocalUnion No. 669 of the United Association of
Journeymen and Apprentices of the Plumbing
and Pipefitting Industry of the United States
and Canada, AFL±CIO. Case 28±CA±12761October 16, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn July 6, 1995, Administrative Law Judge GeraldA. Wacknov issued the attached decision. The Re-
spondents filed exceptions, and the General Counsel
and the Charging Party filed briefs in response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondents, Fire Tech Systems, Inc.
and Fire Shield Sprinkler Systems, Inc., Scottsdale, Ar-
izona, their officers, agents, successors, and assigns,
shall take the action set forth in the Order.Michael J. Karlson, Esq. and Richard A. Smith, Esq., for theGeneral Counsel.Ronald T. Pfeifer, Esq. (Godfry & Kahn, S.C), of Green Bay,Wisconsin, for the Respondents.Helene D. Lerner, Esq. (Beins, Axelrod, Osborne, Mooney &Green, P.C.), of Washington, D.C., for the Charging Party.DECISIONSTATEMENTOFTHE
CASEGERALDA. WACKNOV, Administrative Law Judge. Pursu-ant to notice, a hearing in this matter was held before me
in Phoenix, Arizona, on March 30 and 31, 1995. The charge
was filed on September 27, 1994, by Road Sprinkler Fitters,Local Union No. 669 of the United Association of Journey-men and Apprentices of the Plumbing and Pipefitting Indus-
try of the United States and Canada, AFL±CIO (the Union).
On November 23, 1994, the Regional Director for Region 28
of the National Labor Relations Board (the Board) issued a
complaint and notice of hearing alleging violations by Fire
Tech Systems, Inc. and Fire Shield Sprinkler Systems, Inc.
(Fire Tech, Fire Shield, and/or the Respondents) of Section
8(a)(1) and (5) of the National Labor Relations Act (the
Act).The parties were afforded a full opportunity to be heard,to call, examine, and cross-examine witnesses, and to intro-
duce relevant evidence. Since the close of the hearing briefs
have been received from counsel for the General Counsel,
counsel for the Respondent, and counsel for the Union. On
the entire record,1and based on my observation of the wit-nesses and consideration of the briefs submitted, I make the
followingFINDINGSOF
FACTI. JURISDICTIONThe Respondents are Delaware corporations engaged inthe business of selling and installing fire protection systems,
and at times material maintained offices and places of busi-
ness in Scottsdale, Arizona. In the course and conduct of
their business operations, each Respondent, during the 12-
month period ending September 27, 1994, purchased and re-
ceived goods, supplies, and materials valued in excess of
$50,000 directly from points outside the State of Arizona. It
is admitted, and I find, that each Respondent is an employer
engaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
It is admitted and I find that the Union is, and at all timesmaterial has been, a labor organization within the meaning
of Section 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe principal issue presented by the complaint is whetherthe two Respondents are alter egos and a single employer
within the meaning of the Act, and, as a result of this rela-
tionship, whether the Respondents have violated Section
8(a)(1) and (5) of the Act by failing and refusing to apply
the terms and conditions of a collective bargaining between
the Union and Respondent Fire Tech to the employees of Re-
spondent Fire Shield..B. The FactsFire Tech began its Arizona operations in 1986, and sincethat time has been engaged in the sale and installation of
automatic sprinkler systems in the State of Arizona. Later, it
expanded its operations to the State of Illinois, where it con-
tinues to be engaged in the same business operations. At the
time of the hearing here it was winding down its ArizonaVerDate 12-JAN-9911:31 Jul 29, 1999Jkt 183525PO 00000Frm 00001Fmt 0610Sfmt 0610D:\NLRB\319\31943apps04PsN: apps04
 303FIRE TECH SYSTEMSbusiness operations and, through a subcontractor, was com-pleting one remaining job in Arizona. It initially began its
Arizona operations as a nonunion contractor, but on Septem-ber 9, 1990, it entered into an assent and interim agreement
with the Union covering its sprinkler fitters and apprentices.
On April 12, 1994, during a time when Fire Tech was com-
pleting its remaining jobs, infra, it entered into a successor
assent and interim agreement which bound it to the National
Construction Agreement between the Union and the National
Fire Sprinkler Association, effective by its terms from April
1, 1994, through March 31, 1997.Gregg Huennekens is president, treasurer, and chairman ofthe board of Fire Tech and owns over 85 percent of that en-
tity. He resides in Illinois, and spends only from 7 to 30 days
per year in Arizona. Gregg is the uncle of Kevin
Huennekens. Kevin was vice president and Arizona branch
manager of Fire Tech from January 1992 through June 1994.
He owned 5 percent of Fire Tech until April 1, 1994, when
his shares were redeemed. Kevin was in charge of overseeing
and conducting the day-to-day Arizona operations of Fire
Tech, which maintained an office and place of business in
Scottsdale, Arizona, and employed from 2 to approximately
15 employees. The great majority of his communication with
Gregg was by phone.The Arizona operation, despite the fact that it was profit-able in 1993, had lost some $250,000 in the last 3 years of
its existence, and Gregg decided to shut it down. In about
December 1993, he advised Kevin that he was probably
going to shut the operation down during early 1994. Kevin,
who wanted to remain in Arizona rather than work at his un-
cle's other fire protection businesses in Illinois or Wisconsin,
conceived the idea of starting his own fire protection busi-
ness, which, he told Gregg, would be operated on a nonunion
basis. He asked Gregg if he would be willing to invest in
this new business and Gregg agreed. Thereupon, in January
1994, Kevin incorporated Fire Shield, which was initially
capitalized with $2500 from Kevin and $7500 from Gregg.
Kevin became the president and chairman of the board of
Fire Shield, and Gregg, who does not hold any corporate of-
fices, is simply an ``investor'' who owns 75 percent of that
entity.On February 11, 1994, Gregg sent a letter addressed to theArizona facility stating that effective March 1, 1994, Fire
Tech would no longer solicit any more business and would
close its offices. The letter states that the work in progress
would be completed by Fire Tech, and that the reason given
for the closure is that Fire Tech had suffered substantial
losses since January 1991.In about mid-February 1994, Kevin held a meeting withthe field employees, namely, the journeymen and apprentice
sprinkler fitters. Some office personnel were also in attend-
ance. He told the employees that Gregg had decided to close
the operation because it was not making money. Initially,
Kevin testified that he did not mention the fact that he in-
tended to establish and operate a new fire protection com-
pany. During his subsequent testimony, however, after
former employees testified that Kevin did make such asser-
tions at the meeting, Kevin testified that he told the employ-
ees that he ``had an option to start my own company. I had
an option to go back to Chicago. I had an option to work
for someone here locally, and that's as simple as it was.''
He denied that he told the employees that the new companyhe had the option of starting would be operated as a non-union company.David Green was a sprinkler fitter for Fire Tech and wasemployed from September 1993 through June 1994. Greentestified that at the February 1994 meeting, Kevin announced
that Fire Tech was going out of business and that it would
be shut down after several remaining jobs had been com-
pleted. Kevin also said, according to Green, that he was
going to open up another company and that it would be
called Fire Shield. He said that even though Fire Tech had
made some money in the past it wasn't enough and that Fire
Tech could not function as a union company and make
money.Berrin Mull is a journeyman sprinkler fitter and workedfor Fire Tech from about June 1993 until February 1994.
Mull attended the February 1994 meeting, and testified that
Kevin told the employees that the ``mother company back
east'' was closing the doors as the Arizona branch owed the
company around $200,000, and that although Fire Tech had
made a profit of some $40,000 in 1993, that was the first
year that they had made a profit. Kevin said, according to
Mull, that he was going to start his own company, that it
would be nonunion, and that the employees could stay with
him when he got going if they wanted to. He said he would
appreciate it if the employees would stay to help him com-
plete the work in progress.The record evidence is clear that between March and theend of June 1994, Kevin continued to be in charge of the
Fire Tech operations and also began soliciting business for
and performing work under the name of Fire Shield. During
this period of time Fire Shield had no office, materials,
equipment, or vehicles of its own, and Kevin operated Fire
Shield out of the Fire Tech facility, using Fire Tech's mate-
rials, equipment, and vehicles. Further, the record is clear
that Gregg understood that Kevin was operating Fire Shield
in this fashion, and did not voice any objection. Although
Fire Shield's first job commenced on March 28, 1994, it was
not until later when Kevin and Gregg entered into an infor-
mal agreement for the purchase of such items. Despite this
agreement, Fire Shield has never made any payments to Fire
Tech for the purchase or use of such items.About the first of July 1994, Fire Shield obtained spaceof its own which happened to be located only some 200 feet
from the offices and shop of Fire Tech. Thus, for a period
of about a month, until Fire Tech's lease expired at the end
of July, the two entities were located virtually adjacent to
each other, but in different building complexes owned by dif-
ferent lessors. In order to obtain this space for Fire Shield,
Gregg (and his wife) were required to be signatories to the
lease. Thereafter, when the operations of Fire Tech were es-
sentially shut down except for the work that was contracted
out, Kevin continued using the majority of Fire Tech's tools,
equipment, vehicles, and office equipment. None of Fire
Tech's materials or equipment was shipped back to Fire Tech
in Illinois, or was disposed of in any other manner. To date,
however, as noted above, Fire Shield has paid no money to
Fire Tech for any of these items. Further, Gregg has contrib-
uted some $35,000 in additional funding to Fire Shield, none
of which had been paid back; Kevin has contributed about
$5000. Gregg testified that he became an investor in Fire
Shield for the purpose of hopefully making a profit. KevinVerDate 12-JAN-9911:31 Jul 29, 1999Jkt 183525PO 00000Frm 00002Fmt 0610Sfmt 0610D:\NLRB\319\31943apps04PsN: apps04
 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2The record evidence contains an abundance of additional evi-dence showing the close interrelationship between the interests of
Gregg and Kevin vis-a-vis Fire Shield. Thus, for example, Fire
Shield obtained two additional vehicles from another fire protection
company owned by Gregg, and has not paid any money for these
vehicles to date. Under the circumstances, it appears unnecessary to
detail this additional cumulative evidence.3I credit the testimony of employees Green and Mull, and findthat Kevin told the assembled employees in February 1994 that he
intended to start up a nonunion operation.4In addition to Illinois operations of Fire Tech, Gregg owns sev-eral other fire protection businesses. Collectively, these businesses
employ some 140 employees. With the exception of Fire Shield, all
of Gregg's businesses are union operations.readily acknowledged that were it not for the financial assist-ance of Gregg, Fire Shield would not be in existence.The record is abundantly clear that Fire Shield is engagedin the same business as Fire Tech and there is no difference
between the operations of the two entities in terms of the
work solicited, the prospective customer base, the tools and
materials utilized, the skills utilized by the journeymen and
apprentice sprinkler fitters, the nature of the work performed,
and the day-to-day management of the business. In addition
to the foregoing similarities, Fire Shield employs a number
of the same employees as did Fire Tech, including the office
manager. In particular, Fire Shield employs KraigHuennekens, who is Kevin's brother. Kraig, who is job su-
perintendent for Fire Shield, was also job superintendent for
Fire Tech, and has exercised the same supervisory authority
for both entities, namely, the authority to hire, fire, and direct
the work of the field personnel. The two entities are similar
in size, although it appears that at times Fire Shield has had
a somewhat larger employee complement. While Fire Shield,
as nonunion operation, performs somewhat more non-
commercial work, the only real difference of any note is the
fact that the wages and benefits paid by Fire Shield to its
nonoffice personnel is about 50 percent less than the wages
and benefits required under the aforementioned collective-
bargaining agreement and, accordingly, Fire Shield employs
nonunion workers.The Respondent maintains that the Union should haveknown about the existence of Fire Shield no later than the
meeting in February 1994 when Kevin allegedly announced
to the employees that Fire Tech was discontinuing its oper-
ations and that he was in the process of beginning his own
nonunion operation. Record evidence shows that from about
March 21, 1994, to the date of the filing of the charge here,
the Union had attempted to acquire as much information as
possible about the interrelationships of all of Gregg's fire
protection operations through correspondence and question-
naires sent by the Union's attorneys to the attorneys of Fire
Shield. On September 29, 1994, 2 days after the charge here
was filed, the Union wrote to Gregg and Kevin stating that:Based on the continuing investigation into the oper-ations of both Firetech Systems, Inc. (``Firetech'') and
Fire Shield Sprinkler Systems, Inc. (``Fire Shield''), it
appears that Fire Shield is simply a disguised continu-
ance and/or alter ego of Firetech. Accordingly, we de-
mand that Firetech and Fire Shield both recognize and
adhere to their obligations to Local 669 under Federal
labor law, and our collective bargaining agreement.C. Analysis and ConclusionsThe facts are clear and are not in material dispute. It isclear that Fire Tech was finding it difficult to compete in Ar-
izona under the provisions of the union contract, and that
Kevin decided that Fire Shield could be successful as a non-
union contractor. In this endeavor, Kevin relied nearly 100
percent on the assistance from Fire Tech and/or Uncle Gregg
for virtually every aspect of the new entity, including the fact
that Gregg became a signatory to Fire Shield's lease. Further,
Gregg knowingly supported Kevin's nonunion operation by,
in effect, simply donating, insofar as the evidence shows, the
aforementioned considerable assets of Fire Tech to Fire
Shield, as well as providing a substantial infusion of his ownmoney. The family ownership of the two entities is essen-tially the same, and the nature of their operations, including
the day-to-day management of the two entities and the super-
vision of their employees, is identical, as Gregg was an ab-
sentee president of Fire Tech and took no part in its daily
operations. There was no hiatus between the closure of Fire
Tech and the commencement of Fire Shield, and the two en-
tities were simultaneously operated, on a union and nonunion
basis, respectively, out of Fire Tech's facilities for a period
of 3 or 4 months, until Fire Tech's lease expired and Fire
Shield obtained its own offices and shop. Accordingly, on
the basis of the foregoing and other record evidence,2it isabundantly clear and I find that Fire Shield is the disguised
continuance and/or alter ego of Fire Tech as alleged in the
complaint. Southport Petroleum Co. v. NLRB, 315 U.S. 100,106 (1942); Advance Electric, 268 NLRB 1001, 1002 (1984);Haley & Haley, Inc., 289 NLRB 649, 652 (1988), enfd. 880F.2d 1147 (9th Cir. 1989); Barnard Engineering, 295 NLRB226 (1989); Gilroy Sheet Metal, 280 NLRB 1075 (1986);Consumers Asphalt Co., 295 NLRB 749 (1988); ContinentalRadiator, 283 NLRB 234 (1987); Goldin-Feldman, Inc., 295NLRB 359, 373 fn. 43 (1989); Precision Builders, 296NLRB 105 (1989); and Milford Services, 294 NLRB 684(1989).The Respondents would characterize Gregg's assistance toFire Shield as simply the attempt of a very generous uncle
to establish his nephews Kevin and Kraig in a business of
their own; further, it is argued that it was not Gregg's intent
to attempt to circumvent the provisions of the collective-bar-
gaining agreement to which he, as the president of Fire Tech,
had agreed. The Respondents appear to maintain that even if
Fire Shield may technically, under applicable Board law, be
a continuance and/or the alter ego of Fire Tech, there was
no intent to evade the Act and therefore the Board should
not interfere with such altruistic intrafamily relationships.In addition to the fact that the Respondents have cited noauthority in support of the above proposition, I find that the
Respondents' premise is faulty. Thus, it is clear that Kevin's
intent was precisely to establish a nonunion operation be-
cause Fire Tech, as a union contractor, was unable to suc-
cessfully compete in the Arizona market.3Gregg whole-heartedly supported Kevin in this endeavor, and set him up
in business. Gregg, who owns 75 percent of Fire Shield,4haspermitted and encouraged it to operate on a nonunion basis,
and stands to profit from its success. Moreover, the business
operations of Fire Shield are commensurate in scope, indeed
even somewhat greater, than the operations of Fire Tech;
thus it appears that Gregg had something more in mind thanVerDate 12-JAN-9911:31 Jul 29, 1999Jkt 183525PO 00000Frm 00003Fmt 0610Sfmt 0610D:\NLRB\319\31943apps04PsN: apps04
 305FIRE TECH SYSTEMS5If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.6If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''merely providing a means of employment for his nephews.Altruism aside, Gregg's express intent is the same as
Kevin's, namely, to own and hopefully profit from a non-
union entity which is essentially no different than the union
entity it replaced. See Advance Electric, supra at 1004.The Respondent's contention that the charge here was un-timely filed is without merit. The charge was filed on Sep-
tember 27, 1994. Fire Shield did not commence any jobs
until March 28, 1994, a date within the 10(b) period, and the
mere fact that it was incorporated prior to that time or that
in February 1994 Kevin told the employees that he was in-
tending to establish a nonunion operation, without stating
how or when this entity would commence operations, is not
sufficient to provide the Union with the requisite ``clear and
unequivocal notice of a violation of the Act.'' See LeachCorp., 312 NLRB 990, 991 (1993). Moreover, notice to theemployees does not constitute notice to the Union. See NLRBv. Walker Construction Co., 928 F.2d 695, 696±697 (5th Cir.1991) (and cases cited). The record is clear that from April
1994 until the date of the filing of the charge the Union dili-
gently and persistently attempted to ascertain the operative
relationships between the entities.On the basis of the foregoing, I find that the Respondentshave violated Section 8(a)(1) and (5) of the Act, as alleged.CONCLUSIONSOF
LAW1. The Respondents are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent Fire Shield Sprinkler Systems, Inc. is thealter ego of Respondent Fire Tech Systems, Inc.4. All journeymen, apprentice, and trainee sprinkler fittersemployed by Fire Shield Sprinkler Systems, Inc., excluding
office clerical employees, professional employees, guards,
and supervisors as defined in the Act constitute a unit appro-
priate for the purposes of collective bargaining within the
meaning of Section 9(b) of the Act.5. At all times material the Union has been the exclusivecollective-bargaining representative of the employees in the
appropriate unit within the meaning of Section 9(a) of the
Act.6. By refusing to honor and apply the collective-bargainingagreement between Fire Tech Systems, Inc. and the Union,
the Respondents have violated Section 8(a)(1) and (5) of the
Act.7. The unfair practices set forth above are unfair laborpractices within the meaning of Section 2(6) and (7) of the
Act.THEREMEDYHaving found that the Respondents have violated Section8(a)(1) and (5) of the Act, I recommend that they be ordered
to cease and desist therefrom and to take certain affirmative
action designed to effectuate the purposes of the Act, includ-
ing the posting of an appropriate notice attached as Appen-
dix.The Respondents shall be required to honor the currentcollective-bargaining agreement and apply it to their Arizona
employees, and to make the employees whole, with interest,for any losses they may have suffered because of the Re-spondents' failure to honor and apply the collective-bargain-
ing agreement. In addition, the Respondents shall be required
to make whole their employees by making payments to the
various trust funds established by the collective-bargaining
agreement.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended5ORDERThe Respondents, Fire Tech Systems, Inc. and Fire ShieldSprinkler Systems, Inc., Scottsdale, Arizona, their officers,
agents, successors, and assigns, shall1. Cease and desist from
(a) Establishing any entities in order to avoid their statu-tory responsibility to adhere to the terms and conditions of
the current collective-bargaining agreement with the Union.(b) Refusing to honor and apply the current collective-bar-gaining agreement to the unit employees, as described above,
of Fire Shield Sprinkler Systems, Inc.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Honor and apply the collective-bargaining agreementwith the Union.(b) Make whole the bargaining unit employees and reim-burse the funds established by the collective-bargaining
agreement, with interest, for any losses suffered as a result
of the Respondents' failure to honor and apply the collective-
bargaining agreement.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at the Respondents' facility in Scottsdale, Ari-zona, copies of the attached notice marked ``Appendix.''6Copies of the notice, on forms provided by the Regional Di-
rector for Region 28, after being duly signed by the Re-
spondents' representative, shall be posted immediately upon
receipt thereof, and be maintained by the Respondents for 60
consecutive days thereafter, in conspicuous places, including
all places where notices to employees are customarily posted.
Reasonable steps shall be taken by the Respondents to ensure
that the notices are not altered, defaced, or covered by any
other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.VerDate 12-JAN-9911:31 Jul 29, 1999Jkt 183525PO 00000Frm 00004Fmt 0610Sfmt 0610D:\NLRB\319\31943apps04PsN: apps04
 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
establish any business entities in order toavoid our statutory responsibility to adhere to our collective-
bargaining agreement with Road Sprinkler Fitters Local
Union No. 669.WEWILLNOT
refuse to honor and apply our collective-bargaining agreement with the Union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
honor and apply our collective-bargaining agree-ment with the Union as the exclusive collective-bargaining
representative of employees in the following unit:All journeymen, apprentice, and trainee sprinkler fittersemployed by Fire Shield Sprinkler Systems, Inc., ex-
cluding office clerical employees, professional employ-
ees, guards, and supervisors as defined in the Act.WEWILL
, in the manner prescribed by the National LaborRelations Board, make whole our bargaining unit employees
and reimburse the funds established by the collective-bar-
gaining agreement, with interest, for any losses suffered as
a result of our failure to honor and apply our collective-bar-
gaining agreement to the aforementioned unit employees.FIRETECHSYSTEMS, INC. ANDFIRESHIELDSPRINKLERSYSTEMS, INC.VerDate 12-JAN-9911:31 Jul 29, 1999Jkt 183525PO 00000Frm 00005Fmt 0610Sfmt 0610D:\NLRB\319\31943apps04PsN: apps04
